Citation Nr: 1211588	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  10-11 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for bilateral hearing loss disability, and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for tinnitus, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Barbara Burns Harris, Esquire


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to September 1962. 
      
This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina that denied the Veteran's request to reopen previously-denied claims for service connection for bilateral hearing loss disability (BHL) and tinnitus. 


FINDINGS OF FACT

1.  An unappealed rating decision in July 2006 denied entitlement to service connection for tinnitus.

2.  Evidence received after the July 2006 decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to establish the claim.

3.  Entitlement to service connection for BHL was denied in an unappealed Board decision issued in February 2008.

4.  The subsequently received evidence includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to establish the claim.

5.  The Veteran's BHL is etiologically related to service. 

6.  The Veteran's tinnitus is etiologically related to service.



CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for BHL.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  BHL was incurred in service.  38 U.S.C.A. §1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

4.  Tinnitus was incurred in service.  38 U.S.C.A. §1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Claims

Legal Criteria

Generally, a claim that has been denied in an unappealed Board or RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1) of this chapter), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The Veteran is seeking to reopen claims for service connection for BHL and tinnitus.

The Board and the RO previously denied the claims on appeal based on determinations that the disabilities were not incurred in nor caused by service.  Specifically, the Board found that a supportive opinion submitted by Dr. E.L.M., M.D., in April 2005 was too speculative to be more probative than negative etiological opinions offered by VA examiners.  Moreover, the Board found the private opinion less probative because Dr. E.L.M. did not indicate that he had reviewed the Veteran's service treatment records as did the VA examiners.

The evidence received after the Board and RO decisions includes a September 2008 treatment record of Dr. E.L.M. in which he provides a probative, positive etiological opinion, linking the Veteran's BHL and tinnitus to service.  This record reflects that the Veteran's complete records, to include his service entrance and discharge examinations, were reviewed.  This evidence is not cumulative or redundant of the evidence previously of record since it reflects that the opinions were based on a review of the Veteran's pertinent history and the opinions expressed are not speculative in nature.  Moreover, the record directly addresses the reasons the claims were previously denied.  Accordingly, reopening of the claims is warranted.

Service Connection Claims

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the evidence currently of record is sufficient to substantiate his claims.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011). 

The Veteran asserts that he is entitled to service connection for BHL and tinnitus.  At the outset, the Board notes that VA medical records and private medical records establish current diagnoses of these disabilities in accordance with VA regulation.  38 C.F.R. § 3.385 (2011).  Thus, this element of the service connection claims has been satisfied.  

The question for consideration is whether his current BHL and tinnitus are related to service. 

The Veteran contends that his BHL and tinnitus were caused by daily exposure to hazardous noise while he was on active duty.  Specifically, the Veteran provided testimony at a videoconference hearing before a member of the Board in October 2006 that during service he worked as an artillery crewman with 155-millimeter towed Howitzers and that ear plugs were his only hearing protection.  He stated that after firing the weapons there was deafening sound in his ears that would eventually go away; he said it sounded like a boom and would deteriorate and he would be back to normalcy.  He said that after he was discharged from service everything was normal except that he had to ask people to repeat what they said.  He testified that several years ago he had noticed that when he was in a group, people who were sitting behind him could hear a joke, and he could not. 

The Veteran's DD Form 214 shows that he served in the Artillery and that his occupational specialty was light and medium field artillery crewman.

The Veteran was afforded a VA audiology examination in September 2004 in which he reported in-service noise exposure as a gunner around heavy artillery.  He reported no occupational or recreational noise exposure.  The VA examiner diagnosed mild sensorineural hearing loss in both ears.  The VA examiner stated she reviewed the Veteran's claims file and noted that he denied any ear problems on his service discharge questionnaire dated in August 1962; the separation physical examination in August 1962 revealed normal hearing at all tested frequencies, bilaterally, with no change/shift in high frequencies such as is usually associated with significant noise exposure.  

The September 2004 VA examiner also stated that she did not know of any credible evidence showing that hearing loss related to noise exposure has delay in onset such as would have to be the case here; that while noise exposure such as that reported may result in changes in hearing, it is not axiomatic that such exposure will produce a hearing loss.  The examiner opined that it was unlikely that the Veteran's hearing loss was related to noise exposure or other factors encountered in service. 

In a letter dated in April 2005, Dr. E.L.M. stated his correspondence was to confirm the Veteran's hearing loss.  He stated that the Veteran had a classic high frequency hearing loss and that high frequency hearing loss of this type is generally from noise exposure.  He also stated the Veteran had a history of exposure to loud noises, i.e., heavy equipment and tanks.  The doctor opined that he felt strongly that the Veteran's present hearing loss could have been initiated from this exposure.  Dr. E.L.M. stated that the Veteran subsequently had damage from this exposure, which progressed, requiring hearing aids to allow him to be functional. 

The Veteran was afforded a VA audiology examination in June 2005 in which he reported the aforementioned in-service noise exposure.  The diagnosis was moderate sensorineural hearing loss in both ears.  The VA examiner stated that after reviewing the claims file, it appeared unlikely that the hearing problem was due to noise in service since he had normal hearing by pure tone testing at the discharge physical performed in August 1962.  The VA examiner stated that there was no evidence that hearing loss related to noise exposure can be delayed in onset such as was suggested in this instance; therefore, he opined that the present hearing levels were not a result of noise exposure while in service. 

A private treatment report prepared by Dr. E.L.M. in September 2008 notes that the Veteran reported the aforementioned in-service noise exposure.  It was noted that the Veteran brought his full VA medical record to the examination, to include the reports of the Veteran's service entrance and discharge examinations.  In pertinent part the doctor stated that after reviewing the Veteran's medical record, based on his history with a field artillery unit "it stands to reason and I agree" that the Veteran developed a sensorineural hearing loss while being in the military.  He noted that the Veteran's high frequencies were not tested at the time of his discharge examination.  He stated that the Veteran had consistent hearing loss with each audiogram since his discharge from service, and he did not believe the hearing loss was from presbycusis.  The doctor stated that the Veteran had tinnitus secondary to his cochlear injury; this injury was sustained due to acoustic trauma.

The Board acknowledges the VA examiners' opinions that the Veteran's hearing loss was not caused by or a result of military noise exposure. 

Greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, Willis v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). 

The Board finds that the VA examiners' opinions are inadequate to serve as the basis of a denial of entitlement to service connection for BHL disability and tinnitus.  In this regard, the Board notes that the VA examiners noted that the Veteran had normal hearing at discharge and that there was no scientific basis for delayed onset of hearing loss.  In this case, the Veteran reported problems with his ears while on active service and the VA examiner failed to account for the subjective complaints.  Additionally, the VA examiners' opinions are in direct opposition with the letter from the Veteran's private physician, Dr. E.L.M., indicating that the Veteran's BHL disability and tinnitus were related to service.  In addition, Dr. E.L.M. accounted for the absence of evidence of hearing loss disability on the discharge examination by noting that the higher frequencies were not tested at that time.

Moreover, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board has found the Veteran competent and credible in reporting the onset of his hearing disabilities and continued symptoms. 

Therefore, all elements required for a grant of service connection have been met here.  Accordingly, service connection for BHL and tinnitus is warranted.


						(CONTINUED ON NEXT PAGE)

ORDER

The Board having determined that new and material evidence has been received, reopening of a claim of entitlement to service connection for bilateral hearing loss disability is granted.

The Board having determined that new and material evidence has been received, reopening of a claim of entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss disability is granted.	

Entitlement to service connection for tinnitus is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


